UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: November 30 Date of reporting period: December 7, 2010 – February 28, 2011 Item 1.Schedule of Investments. UCM SHORT DURATION FUND SCHEDULE OF INVESTMENTS FEBRUARY 28, 2011 (Unaudited) Principal Security Description Rate Maturity Value Fixed Income Securities - 95.4% Asset Backed Obligations - 24.0% Aames Mortgage Trust, Series 2002-2 A2 (a) % 03/25/33 $ Amortizing Residential Collateral Trust, Series 2002-BC4 A (b) 07/25/32 Amortizing Residential Collateral Trust, Series 2002-BC8 A3 (b) 11/25/32 Banc of America Commercial Mortgage, Inc., Series 2005-4 A2 07/10/45 Banc of America Commercial Mortgage, Inc., Series 2007-3 A3 (b) 06/10/49 Bear Stearns Assets Backed Securities Trust, Series 2002-2 A1 (b) 10/25/32 Bear Stearns Commercial Mortgage Securities Trust, Series 2006-PW14 A1 12/11/38 Citigroup Commercial Mortgage Trust, Series 2004-C2 A3 10/15/41 Citigroup/Deutsche Bank Commercial Mortgage Trust, Series 2007-CD4 ASB 12/11/49 Commercial Mortgage Asset Trust, Series 1999-C1 A3 01/17/32 Credit Suisse First Boston Mortgage Securities Corp., Series 2001-CK3 A4 06/15/34 Credit Suisse First Boston Mortgage Securities Corp., Series 2004-C5 A4 11/15/37 Credit Suisse First Boston Mortgage Securities Corp., Series 2005-C1 A4 (b) 02/15/38 Credit Suisse First Boston Mortgage Securities Corp., Series 2005-C6 A2FL (b) 12/15/40 Credit Suisse Mortgage Capital Certificates, Series 2007-C4 A2 (b) 09/15/39 First Franklin Mortgage Loan Asset Backed Certificates, Series 2006-FF15 A3 (b) 11/25/36 GNMA, Series 2003-88 B 01/16/30 GNMA, Series 2004-12 BA 08/16/32 GNMA, Series 2006-32 A 01/16/30 GNMA, Series 2010-142 AJ 09/20/39 Greenwich Capital Commercial Funding Corp., Series 2002-C1 A3 01/11/17 JP Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP3 A3 08/15/42 LB-UBS Commercial Mortgage Trust, Series 2003-C8 A3 11/15/27 Prudential Mortgage Capital Funding, LLC, Series 2001-ROCK A2 05/10/34 Small Business Administration Participation Certificates, Series 2008-20A 1 01/01/28 Small Business Administration, Series 2002-P10B 1 08/10/12 Structured Asset Investment Loan Trust, Series 2003-BC2 A3 (b) 04/25/33 Structured Asset Securities Corp., Series 2002-HF1 A (b) 01/25/33 Wachovia Bank Commercial Mortgage Trust, Series 2005-C21 A4 (b) 10/15/44 WaMu Mortgage Pass Through Certificates, Series 2001-7 A (b) 05/25/41 WaMu Mortgage Pass Through Certificates, Series 2002-AR2 A (b) 02/27/34 Wells Fargo Home Equity Trust, Series 2004-2 A21B (b) 05/25/34 Wells Fargo Home Equity Trust, Series 2005-2 AI1A (b) 10/25/35 Total Asset Backed Obligations (Cost $1,901,910) Corporate Bonds - 0.5% Financials - 0.3% HSBC Finance Corp. 07/15/13 National City Bank BKNT 12/15/11 Industrials - 0.2% Caterpillar, Inc. 05/01/11 Norfolk Southern Corp. 09/17/14 Total Corporate Bonds (Cost $37,470) Foreign Bonds - 0.1% Devon Financing Corp. (Cost $9,316) 09/30/11 Municipal Bonds - 0.5% Florida - 0.1% Lee Memorial Health System 04/01/27 South Carolina - 0.4% South Carolina Housing Finance & Development Authority 07/01/26 Total Municipal Bonds (Cost $45,685) U.S. Government & Agency Obligations - 70.3% Agency - 18.8% FHLMC 06/15/12 FHLMC 07/15/12 FHLMC 04/23/14 FNMA 03/23/11 FNMA 04/11/11 FNMA 10/30/12 FNMA 02/12/13 FNMA 05/15/14 Mortgage Securities - 23.6% FHLMC, Series 129, Class H (c) 03/15/21 FNMA, Series 2010-137 MC 10/25/38 FNMA, Series 2010-34 JD 09/25/37 GNMA, Series 2004-108 AB (b) 12/16/32 GNMA, Series 2005-9 AB 02/16/32 GNMA, Series 2008-55 WT (b) 06/20/37 GNMA, Series 2010-14 QP 12/20/39 GNMA, Series 2010-144 DK 09/16/39 U.S. Treasury Securities - 27.9% U.S. Treasury Note 08/15/11 U.S. Treasury Note 10/31/12 U.S. Treasury Note 11/30/13 U.S. Treasury Note 11/30/14 U.S. Treasury Note 02/15/15 U.S. Treasury Note 05/15/15 U.S. Treasury Note 08/15/15 U.S. Treasury Note 11/30/15 Total U.S. Government & Agency Obligations (Cost $5,659,284) Total Fixed Income Securities (Cost $7,653,665) Total Investments - 95.4% (Cost $7,653,665)* $ Other Assets & Liabilities, Net – 4.6% Net Assets – 100.0% $ BKNT Bank Note FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GNMA Government National Mortgage Association LLC Limited Liability Company (a) Debt Obligation initially issued at one coupon rate which converts to a higher coupon rate at a specified date.Rate presented is as of February 28, 2011. (b) Variable rate security. Rate represented is as of February 28, 2011. (c) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $51,501 or 0.6% of net assets. *Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of February 28, 2011. Level 1 Level 2 Level 3 Total Asset Backed Obligations $ - $ $ - $ Corporate Bonds - - Foreign Bonds - - Municipal Bonds - - U.S. Government & Agency Obligations - TOTAL $ - $ $ $ The following is a reconciliation of Level 3 assets (at either the beginning or ending of the period) for which significant unobservable inputs were used to determine fair value. U.S. Government & Agency Obligations Balance as of 12/07/10 $ - Accrued Accretion / (Amortization) Realized Gain / Loss Change in Unrealized Appreciation / (Depreciation) 6 Purchases Sales Transfers In / (Out) - Balance as of 02/28/11 $ Net change in unrealized Appreciation / (Depreciation) from investments held as of 02/28/11 $ 6 THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive and Principal Financial Officers have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: April 7, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: April 7, 2011 By: /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date: April 7, 2011
